JOHNSON, J.
The husband appeals the dissolution of marriage decree, in particular the award of the residence to the wife and attorney fees in the amount of $1,200. The parties are approximately the same age and had been married 24 years. They have a daughter 18 years of age who is a freshman in college. Both are employes of Pacific Northwest Bell. The husband’s annual salary is $19,421 and the wife’s $16,802. The trial court required both parties to contribute to the expense of the child’s education. The wife was awarded the residence having an assessed value of $36,170 subject to a mortgage of $18,372. The other property was divided approximately equally.
Considering the difference in income and income potential between the parties, the award of the residence to the wife appears to be reasonable.
The trial court reasoned that the husband should pay a portion of the wife’s attorney fees because of the difference in income and the excessive amount of legal work required as the result of the husband’s actions. In particular, the court referred to a contempt proceeding against the husband and the voluminous trial records. The trial court acknowledged that the wife had already received an award of $75 in attorney fees in the contempt proceeding, but was of the opinion that the $75 did not sufficiently reimburse her for the legal expenses in that proceeding. We are not left with a conviction that the trial court made a mistake. McCoy and McCoy, 28 Or App 919, 562 P2d 207, 29 Or App 287, 563 P2d 738 (1977).
Affirmed. No costs to either party.